DETAILED ACTION
Claims 1-19 are presented for examination, wherein claims 10-19 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A in the reply filed on June 25, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which the other claims depend, the limitation “method of compensation for capacity loss resulting from cycle-induced lithium consumption in an electrochemical cell including at least one electrode” is not clear whether it is (1) a method of making an electrochemical cell or (2) a method of operating an electrochemical cell.
infra.
Still regarding claim 1, the process step limitation “adding a lithiation additive to the at least one electrode” (emphasis added) is not clear whether said “the at least one electrode” is (1) already formed (see preamble, “at least one electrode”), and said step modifies the already formed “at least one electrode” or (2) is being formed in said process during said step limitation.
For purposes of examination, said limitation is interpreted as provided infra.
Still regarding claim 1, the process step limitation “adding a lithiation additive to the at least one electrode to create a lithium source that compensates for cycle-induced lithiation loss that occurs when lithium is cycled in the electrochemical cell” (emphasis added) is not clear whether said “the electrochemical cell” is (1) already formed (see preamble, “an electrochemical cell”), and said step modifies the already formed “the electrochemical cell” or (2) is being formed in said process during said step limitation.
For purposes of examination, said limitation is interpreted as provided infra.
Regarding claim 7, the limitation “the electroactive layer has a thickness greater than or equal to about 500 nm to less than or equal to about 200 nm” is not clear whether there is a typographical error, such that (1) “to” is intended to be “or;” (2) “thickness greater than or equal to about 500 nm” is intended to be less than “about 200 nm;” or, (3) “less than or equal to about 200 nm” is intended to be greater than “about 500 nm.” 
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US 2016/0093884).
Regarding independent claim 1, Cui teaches a method of making an anode of a rechargeable battery by incorporating a composition comprising LiXM into said anode, wherein M may be silicon, wherein said composition compensates for first-cycle capacity loss such that the first cycle Coulombic efficiency of said anode after prelithiation may be at least about 95%, at least about 98%, or at least about 99% (e.g. ¶¶ 0007-08, 25, 56, and 90 plus e.g. Figures 3D, 3F, 8A, 9A-C, 10B, 12B, and 17E-F), reading on “method of compensation for capacity loss resulting from cycle-induced lithium consumption in an electrochemical cell including at least one electrode,” said method comprising:
(1)	said incorporating said composition comprising LiXM into said anode, wherein M may be silicon, wherein said composition compensates for first-cycle capacity loss such that the first cycle Coulombic efficiency of said anode after prelithiation may be at least about 95%, at least about 98%, or at least about 99% (e.g. Id), and wherein wherein LiXSi particles provide a localized lithium source to realize fast prelithiation of anode materials (e.g. ¶0094), reading on “adding a lithiation additive to the at least one electrode to create a lithium source that compensates for cycle-induced lithiation loss that occurs when lithium is cycled in the electrochemical cell such that the electrochemical cell experiences a total capacity loss of less than or equal to about 5% of an initial capacity prior to cycling of lithium in the electrochemical cell,” see also MPEP § 2144.05(I),
wherein in said LiXM, M may be silicon (e.g. supra), and X indicates an atomic ratio of Li to Si and may be, for example, about 5:1 or less, about 4:1 or less, and down to about 1:1 (e.g. ¶¶ 0007 and 41), reading on “the lithiation additive comprises a lithium silicate represented by the formula LiuHr, wherein Hr = Liy-uSiOz and wherein 0 ≤ y ≤ 3.75 and 0 ≤ z ≤ 2 and u is a useable portion of y, 0 ≤ u ≤ y,” wherein the stoichiometric taught ranges of Li, Si, and O overlap the claimed ranges, e.g. MPEP § 2144.05(I).
Regarding claim 2, Cui teaches the method of claim 1, wherein in said LiXM, M may be silicon (e.g. supra), and X indicates said atomic ratio of Li to Si and may be, for example, about 5:1 or less, about 4:1 or less, and down to about 1:1 (e.g. supra), reading on “the lithium source comprises z/4 Li4SiO4 and LimSi, where 0≤m≤4.4,” wherein as provided in claim 1, 0 ≤ z ≤ 2,” wherein the stoichiometric taught ranges of Li and Si overlap the claimed ranges, e.g. MPEP § 2144.05(I).
Regarding claim 3, Cui teaches the method of claim 1, wherein said LiXM may mixed with anode material in a weight ratio of e.g. about 1:2 or less and e.g. about 1:30 or more (e.g. ¶0033, 46, and 93-95), reading on “the at least one electrode includes greater than or equal to about 1 wt. % to less than or equal to about 50 wt. % of the lithiation additive,” e.g. MPEP § 2144.05(I).
Regarding claim 4, Cui teaches the method of claim 1, further a process wherein said LiXM and anode material may be mixed in slurry and said slurry drop-cast onto a copper foil, wherein said process may be in a dry air, low-humidity environment, wherein said low-humidity environment may have e.g. a relative humidity of about 1% or less and e.g. a dew point of −50° C. (e.g. ¶¶ 0024, 48, 93-95, and 112-113), wherein it is understood that said low-humidity environment is ambient air (which includes oxygen) that is conditioned to remove humidity to within the taught humidity level, see also e.g. ¶¶ 0066, 72, 86, 112-113, 104, and 115), reading on “further includes combining the lithiation additive with an electroactive material and a current collector in an environment comprising oxygen that is substantially free of water and has a dew point of greater than or equal to about −100° C. to less than or equal to about 0° C,” e.g. MPEP § 2144.05(I).
Regarding claim 5, Cui teaches the method of claim 4, wherein said LiXM may combined with anode material in a weight ratio of e.g. about 1:2 or less and e.g. about 1:30 or more in said slurry (e.g. supra), reading on “the combining includes mixing greater than or equal to about 1 wt. % to less than or equal to about 50 wt. % of the lithiation additive with greater than or equal to about 50 wt. % to less than or equal to about 95 wt. % of electroactive material … ,” e.g. MPEP § 2144.05(I); and, drop-casting said onto said copper foil (e.g. supra), reading on “… disposing the mixture on a first surface of the current collector.”
Regarding claim 6, Cui teaches the method of claim 4, wherein said LiXM and anode material may be mixed in slurry and said slurry drop-cast onto said copper foil (e.g. supra) to form an active material layer, wherein said active material layer may be interpreted to have sub-layers (see e.g. Annotated Figure 1, infra), wherein the sub-layer closest to the current collector (hereinafter “first sublayer”) includes both said LiXM and said anode material, reading on “the combining includes forming a lithiation layer comprising the lithiation additive adjacent to the current collector” (emphasis added), as claimed, noting “comprising” is open to other components; and, a sublayer adjacent to said first sublayer (hereinafter “second sublayer”) includes both said LiXM and said anode material, reading on “the combining includes … forming an electroactive layer on one or more exposed surfaces of the lithiation layer,” as claimed.

    PNG
    media_image1.png
    353
    1332
    media_image1.png
    Greyscale

Regarding claim 7, Cui teaches the method of claim 6, wherein said LiXM and anode material may be mixed in slurry and said slurry drop-cast onto said copper foil to form said active material layer, wherein said active material layer may be interpreted to have said first sub-layer including both of said LiXM and said anode material (e.g. supra), reading on “the lithiation layer,” as claimed; and, said second sublayer adjacent to said first sublayer including both of said LiXM and said anode material (e.g. supra), reading on “the electroactive layer,” as claimed, wherein said LiXM particles may be nanoparticles or microparticles, with sizes such as 1 nm to about 1000 nm as nanoparticles or 1 μm to about 1 mm as microparticles (e.g. ¶¶ 0009, 15-19, and 40) so said first sublayer and said second sublayer with thicknesses of LiXM particles severably overlap the claimed ranges of “the lithiation layer has a thickness greater than or equal to about 10 nm to less than or equal to about 10 μm,” e.g. MPEP § 2144.05(I); and, “the electroactive layer has a thickness greater than or equal to about 500 nm to less than or equal to about 200 nm,” e.g. MPEP § 2144.05(I).
Regarding claim 8, Cui teaches the method of claim 4, wherein said anode material may comprise graphite, Si, SiO, SiO2, Sn, TiO2, or SnO2 (e.g. ¶¶ 0021 and 45), reading on “the electroactive material is selected from the group consisting of: lithium, silicon, silicon oxide, graphite, graphene, carbon nanotubes, lithium titanium oxide (Li4Ti5O12), tin (Sn), vanadium oxide (V2O5), tin oxide (SnO), titanium dioxide (TiO2), titanium niobium oxide (TixNbyOz, where 0≤x≤2, 0≤y≤24, and 0≤z≤64), iron sulfide (FeS), and combinations thereof.”
Regarding claim 9, Cui teaches the method of claim 1, wherein said method further includes cycling said battery (e.g. ¶¶ 0102-103, 112, and 115), impliedly cycling lithium ions within said battery, reading on “the method further includes cycling lithium in the electrochemical cell.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723